Citation Nr: 1546724	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  14-18 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for obstructive sleep apnea (OSA).

2. Entitlement to service connection for OSA, to include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 2003 to June 2004 and has service in the U.S. Army Reserves.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This appeal was processed using the Virtual VA paperless claims processing system.  Any future consideration of this case should account for the electronic record.


FINDINGS OF FACT

1. In January 2012, the RO denied the claim of entitlement to service connection for OSA; the RO notified the Veteran of its decision and of his appellate rights by letter dated January 23, 2012.  He did not appeal.

2. Evidence received since the RO's January 2012 rating decision raises a reasonable possibility of substantiating the claim of service connection for OSA.

3. The Veteran's OSA relates to service.


CONCLUSIONS OF LAW

1. The January 2012 rating decision that denied service connection for OSA is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2. New and material evidence has been received to reopen the claim of entitlement to service connection for OSA.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3. The criteria for service connection for OSA have been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Due Process-Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  Because the Veteran's claim of entitlement to service connection for OSA has been reopened and granted, any error related to the VCAA with respect to this claim is harmless.  See id; Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).  


Reopening 

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

"New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2014).  To warrant reopening, the new evidence must not be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that the phrase "raise a reasonable possibility of substantiating the claim" does not create a third element for new and material evidence; rather, it provides guidance as to whether submitted evidence meets the new and material requirements.  Id.  The Court emphasized that this standard is a "low threshold" for reopening.  By way of example, the Court explained that if the newly submitted evidence would likely trigger entitlement to a VA medical nexus examination were the claim to be reopened, the new evidence would raise a reasonable possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is presumed unless the evidence is inherently false or untrue or, if the evidence is in the form of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In January 2012, the RO denied the Veteran's claim of entitlement to service connection for OSA.  The Veteran was notified of the adverse outcome and of his appellate rights.  See January 23, 2012 Notification Letter.  He did not submit a notice of disagreement with the January 2012 rating decision and the decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The RO denied the Veteran's initial claim of entitlement to service connection for OSA because he did not have a confirmed diagnosis of OSA and because his reported disability did not manifest during service in the Gulf War.  See January 2012 Rating Decision.

New evidence has been received since the January 2012 rating decision that is material to the Veteran's claim of entitlement to service connection for OSA.  In March 2012, the Veteran underwent a sleep study that revealed that he had mild OSA, which resulted in moderate sleep disturbance and that required the use of a CPAP machine.  March 2012 Private Medical Records (PMRs).  In August 2013, the Veteran's former wife submitted a statement in which she testified that the Veteran experienced nighttime breathing problems shortly after he returned from serving in the Gulf War.  August 2013 Statement.  The medical and lay evidence constitutes new evidence that raises a reasonable possibility of substantiating the Veteran's compensation claim in that it suggests that his OSA relates to service.

Thus, the Board finds that new and material evidence has been submitted to reopen the claim of entitlement to service connection for OSA.  See 38 C.F.R. § 3.156(a).

Merits of the Claim

The Veteran claims that his current OSA manifested in service.  August 2013 NOD; June 2014 Statement of Accredited Representative.  Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a medical disability, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  Service connection may be granted for a disability diagnosed after discharge, if the evidence establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Service-treatment records (STRs) show that the Veteran had difficulty breathing, remained "tired after sleeping," and was frequently exposed to exhaust fumes and smoke from burning trash and feces.  January 2004 Post-Deployment Health Assessment.  The Veteran reported that he developed a chronic cough and runny nose during his deployment in Iraq.  Id.; see also April & October 2003 STRs (documenting treatment for cold/allergy symptoms, to include runny nose, sneezing, and sinus pressure, and a diagnosis of sinusitis).

Post-service medical records establish that the Veteran has been diagnosed as having OSA.  See July 2013 VA Examination Report.  In February 2010, a private physician noted possible OSA and advised the Veteran to undergo a sleep study to determine if he had sleep apnea.  In September 2010, the Veteran reported ongoing problems breathing while asleep.  In March 2012, he underwent a sleep study and was diagnosed as having mild OSA.  March 2012 PMRs.

In August 2011, a VA examiner noted that the Veteran reported fatigability, weakness, and insomnia and that he had difficulty breathing through his nose as well as swallowing.  The examiner found no abnormal breath sounds on examination, but observed that the Veteran's "report of history is suggestive of a sleep disorder."  The examiner concluded that, absent the results of a sleep study, he could not provide an opinion as to the etiology of the Veteran's reported OSA without resorting to speculation.  See also October 2011 Addendum Opinion.

The July 2013 VA examiner noted the Veteran's reports of inconsistent sleep during service, beginning to snore after he injured his face and nose in an in-service Humvee accident, and feeling fatigued after sleeping post deployment.  The examiner also noted that the Veteran did not report or require treatment for OSA during service, mention sleep problems on his separation examination, or receive a diagnosis of OSA until eight years after service separation.  The examiner opined that fatigue subsequent to sleep is not unusual immediately after deployment and is not sufficient to establish OSA.  She also opined that the Veteran's current OSA does not relate to "exposure while in Southwest Asia," that the Veteran "is without Gulf War illness or syndrome," and that the Veteran's OSA has "a clear and specific etiology and diagnosis."  Thus, the examiner concluded that the Veteran's sleep apnea did not relate to military service.

Although the Veteran's STRs do not document any reports of or treatment for sleep problems, the lay evidence indicates that the Veteran had problems sleeping during and immediately after he returned from serving in the Persian Gulf.  During the August 2011 VA general examination, the Veteran reported having experienced inconsistent sleep during service and ongoing sleep problems since service separation, to include waking every hour and occasionally waking to gasp for air.  See also December 2010 VA Examination Report (stating that the Veteran reportedly has had trouble sleeping since 2004-the year he separated from service).  In August 2013, the Veteran's former spouse submitted a written statement in which she reported that the Veteran experienced "sleep issues since coming back from his deployment to Iraq."  August 2013 Statement.  She explained that the Veteran did not snore or "gasp for air" before his deployment, and that he would get a good night's sleep  of between 7 and 8 hours.  She also explained that the Veteran's "snoring, his gasping for air became a nightly struggle" after his return from the Persian Gulf.  The Veteran's former spouse suggested that the respiratory problems were caused by exposure to dust storms, smoke, and fumes from fossil fuels.  See also July 2013 VA Examination Report (reporting that the Veteran's sleep problems have persisted since his return from Iraq in June 2004); August 2013 NOD (reporting that the Veteran's "issues with sleeping" manifested shortly after his deployment in Iraq and that he was prescribed sleeping aids to manage his symptoms); June 2014 Statement of Accredited Representative (reporting that the Veteran's symptoms manifested before he was formally diagnosed as having OSA).

The Veteran and his former spouse are competent to report symptoms such as snoring and symptoms of excessive tiredness during and after service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that lay statements regarding symptoms such as pain that are experienced on a first-hand basis constitutes competent evidence); Jandreau v. Nicholson, 492 F. 3d 1372, 1377 & n4 (Fed. Cir. 2007).  Although the medical evidence indicates that the Veteran's in-service sleep problems may have resulted from his service-connected posttraumatic stress disorder (PTSD), see December 2010 VA Examination Report, the lay evidence suggests that Veteran's excessive snoring and nighttime breathing problems contributed to his in-service sleep disturbance.  Specifically, the fact that the Veteran exhibited sleep apnea immediately after returning from the Persian Gulf suggests that his nighttime breathing problems-snoring and gasping for air-manifested during service.  Thus, the lay evidence suggests that the Veteran's current OSA manifested in service.

In contrast, the July 2013 VA examination report has limited probative value.  The report was conducted by a VA medical professional who reviewed the Veteran's claims file, examined the Veteran, and opined that the Veteran's current sleep apnea does not relate to service.  However, the VA examiner's opinion is based, in large part, on the absence of evidence of reports of or treatment for OSA during service and is not responsive to the lay evidence that suggests that the Veteran snored excessively and experienced nighttime breathing problems immediately after service separation.  See July 2013 VA examination Report ("Veteran is without evaluation or treatment of sleep apnea while in service" and "[o]f importance is the absence of any sleep complaints, evaluation, diagnosis, or pharamacotherapy for any sleep condition."); see also Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (holding that a VA examination was inadequate because the examiner failed to comment on the Veteran's report of an in-service injury and relied on the absence of evidence in the Veteran's STRs to provide a negative opinion); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (finding that the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence of record, but that the lack of contemporaneous medical records does not, in and of itself, render lay evidence not credible).  Thus, the July 2013 VA examination report is outweighed by the lay evidence that suggests that the Veteran first experienced OSA symptoms in service.

In summary, the benefit-of-the-doubt rule applies and service connection for OSA is granted.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55.


ORDER

Entitlement to service connection for obstructive sleep apnea is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


